DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Xu (US Patent No. 11,221,117 B1) discloses a lighting device projecting starry pattern (i.e. projection apparatus projecting an effect of starlight spots; column 7, lines 28-29 and 35), comprising: a light emitting assembly comprising at least one first non-coherent light source (element 1 illustrated in Figure 2 and 3; column 7, line 43), a light-reflection medium (i.e. reflecting bowl; Figure 3, element 3), a first condensing lens (i.e. concave extension [element 24] formed in element 2; said element 2 is illustrated in Figures 2 and 3), a driving device (Figure 2, element 5), a driving gear (Figure 2, element 51) and a driven gear (Figure 2, element 30), wherein an inner wall surface of the light-reflection medium (i.e. reflecting bowl; Figure 3, element 3) is formed by mutually connecting a plurality of irregular light-reflection surfaces (i.e. protrusions or indentations, or wrinkled texture or uneven surface; column 2, lines 48-51); the first non-coherent light source (element 1 illustrated in Figure 2 and 3; column 7, line 43) is arranged in the light-reflection medium (Figure 3, element 3); the first condensing lens (i.e. concave extension [element 24] formed in element 2; said element 2 is illustrated in Figures 2 and 3) is arranged above the light-reflection medium (Figure 4 illustrates how element 2 [i.e. condensing lens] is raised above the reflection surface of element 3); the driving gear (Figure 2, element 30) is connected to the driving device (Figure 2, element 5); and the driven gear (Figure 2, element 30) is arranged on the light-reflection medium (Figure 2, element 3) and is engaged with the driving gear (Figure 2, element 30) to drive the light-reflection medium (Figure 2, element 3) to rotate.  However, Xu and the prior art of record neither shows nor suggests a lighting device projecting starry pattern comprising a film assembly comprising at least one second non-coherent light source, a condensing piece, a film sheet, a dial assembly and a second condensing lens; wherein the second non-coherent light source is arranged in the condensing piece; the film sheet is fixed on the dial assembly; the dial assembly is arranged above the condensing piece, and is provided with a projection hole corresponding to a pattern of the film sheet in a light emitting direction of the condensing piece; and the second condensing lens is arranged above the projection hole.
Regarding claims 2-7 and 9-12, the claims are allowable based on their dependence from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chien (US Pub. No. 2017/0038031 A1) discloses a LED or/and Laser light device(s) using outlet plug-in power source, or Bulb base power source, interchangeable power source or USB power source, which incorporates more than one geometric shapes optics elements or lens(es) that said optics lens(es) has one reflective or-and refractive properties which has relative positions, distances, and/or orientations to LEDs or/and Laser-light source(s) to let plurality of light beams reflect, retro-reflect or refract by reflector or refractor lenses, so the light beam(s) of the said LED(s) or laser-light(s) will reflective or/and refractive by traveling or passing though the said reflecting and refracting optic lens(es) to create or project image(s), message(s), number(s), time, geometric art(s), nature scene(s), galaxy(ies), milky way, sky(ies), cloud(s), space nebula, stars, moon, water-wave(s), aurora light(s), animal(s), character(s), cartoon(s), sign(s), logo(s), or commercial(s) to desired surfaces, including ceiling, walls, floors or all other desired areas with wider view angle image or-and lighted patterns. The said each of the said Optics lens and element(s) has its pre-determined texture, shaped opening, windows, cutout, variable thickness incorporate with motor/movement/spin/rotating/moving parts and accessories to make said above wide viewing angle image or lighted-patterns become motion/moving/variable/changing color or patterns.
Chien (US Pub. No. 2010/0213880 A1) teaches a LED light device having special effects which meet persistence of vision theory to have LED or LEDs or LED array has quickly changing than the human eye response time within 1/16 to 1/24 second to let people see the message display from the said light device with special message, time, drawing, light patterns, light color changing. It also teaches a sealed-unit with receiving means to receive all eye-catching shades to make said light device been used for desktop or outlet for desire power source or interchangeable power source. Also teach the power saving and cost saving LED light device.
Lin (US Pub. No. 2006/0133098 A1) shows a party lamp including a base, a connecting rod and a light head. The connecting rod is arched and is arranged between the base and the light head. The light head has a spotlight and a converging lens while the base consists of a revolving base with adjustable tilt angle, a discoid base disposed on two corresponding pivots of the revolving base, and a rotary plate with a spherical concave surface with flaky mirrors driven by a motor inside the discoid base. In usage, light from the spotlight passes through a converging lens and projects on the rotary spherical concave surface with flaky mirrors, then is reflected on the wall and is showing a dynamic lighting. The reflection direction or tilt angle of the spherical concave surface with flaky mirrors is adjusted by the revolving base and the discoid base to change the area of dynamic lighting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Primary Examiner, Art Unit 2882                                                                                                                                                                                                        
08/02/2021